Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 7-9, filed 8/9/2021, with respect to the amended claims have been fully considered and are persuasive.
Allowable Subject Matter
1.         Claims 1, 3-4, 6-7, and 9 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a method for measuring electron mobility, which is performed by an apparatus comprising a chamber forming a sealed space, an electron gun provided in the chamber, and a metal sample provided in the sealed space to face the electron gun, the method comprising:
an electron irradiation step of irradiating the metal sample with electrons using the electron gun;
a sample current measurement step of applying a voltage to the metal sample to measure a sample current generated by  the applied voltage on the metal sample;
a secondary electron current calculation step of calculating a secondary electron current using the measured sample current; 
an effective incident current definition step of defining the sum of the measured sample current and the calculated secondary electron current as an effective incident current; and
an electron mobility measurement step of measuring electron mobility in the metal sample using a value of the defined effective incident current and Equation 4,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Jep is the effective incident current, µ is charge mobility, δEP is the number of secondary electrons generated by one electron per unit time, KB is a Boltzmann 
constant, T is an absolute temperature, Vq is a value obtained by differentiating charge distribution in the sample, and e is a charge amount of the electron.
 
             Regarding claim 4, the prior art search failed to disclose a method for measuring hole mobility, which is performed by an apparatus comprising a chamber forming a sealed space, a photon supply unit provided in the chamber, and a metal sample provided in the sealed space to face the photon supply unit, the method comprising:
a photon irradiation step of irradiating the metal sample with photons through the photon supply unit;
a sample current measurement step of applying a voltage to the metal sample to measure a sample current generated by  the applied voltage on the metal sample;
a secondary electron current calculation step of calculating a secondary electron current using the measured sample current;
an effective incident current definition step of defining the sum of the measured sample current and the calculated secondary electron current as an effective incident current; and
a hole mobility measurement step of measuring hole mobility in the metal sample using a value of the defined effective incident current and Equation 4,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Jep is the effective incident current, µ is charge mobility, δEP is the number of secondary electrons generated by one electron per unit time, KB is a Boltzmann 
constant, T is an absolute temperature, Vq is a value obtained by differentiating charge distribution in the sample, and e is a charge amount of the electron.

             Regarding claim 7, the prior art search failed to disclose an electron mobility measuring apparatus comprising:
a chamber forming a sealed space;
an electron gun provided in the chamber and configured to irradiate the sealed space with an electron beam;
a metal sample provided in the sealed space to face the electron gun;
a voltage supply configured to apply a voltage to the metal sample; and
a current measuring device configured to measure a current generated by the voltage applied through the voltage supply,
wherein
the metal sample includes an active layer and an electrode located on a rear surface of the active layer, and
the voltage supply and the current measuring device are electrically connected to the electrode. 
 
             Regarding claim 9, the prior art search failed to disclose a hole mobility measuring apparatus comprising:
a chamber forming a sealed space;
a photon supply unit provided in the chamber and configured to irradiate the sealed space with photons;
a metal sample provided in the sealed space to face the photon supply unit;
a voltage supply configured to apply a voltage to the metal sample; and
a current measuring device configured to measure a current generated by the voltage applied through the voltage supply,
wherein
the metal sample includes an active layer and an electrode located on a rear surface of the active layer, and
the voltage supply and the current measuring device are electrically connected to the electrode.


3.      The prior art search did not disclose or make obvious claim 1, with the elements of: a secondary electron current calculation step of calculating a secondary electron current using the measured sample current; 
an effective incident current definition step of defining the sum of the measured sample current and the calculated secondary electron current as an effective incident current; and
an electron mobility measurement step of measuring electron mobility in the metal sample using a value of the defined effective incident current and Equation 4,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Jep is the effective incident current, µ is charge mobility, δEP is the number of secondary electrons generated by one electron per unit time, KB is a Boltzmann 
constant, T is an absolute temperature, Vq is a value obtained by differentiating charge distribution in the sample, and e is a charge amount of the electron.

4.      The prior art search did not disclose or make obvious claim 4, with the elements of: a secondary electron current calculation step of calculating a secondary electron current using the measured sample current;
an effective incident current definition step of defining the sum of the measured sample current and the calculated secondary electron current as an effective incident current; and
a hole mobility measurement step of measuring hole mobility in the metal sample using a value of the defined effective incident current and Equation 4,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Jep is the effective incident current, µ is charge mobility, δEP is the number of secondary electrons generated by one electron per unit time, KB is a Boltzmann 
constant, T is an absolute temperature, Vq is a value obtained by differentiating charge distribution in the sample, and e is a charge amount of the electron.

a current measuring device configured to measure a current generated by the voltage applied through the voltage supply,
wherein
the metal sample includes an active layer and an electrode located on a rear surface of the active layer, and
the voltage supply and the current measuring device are electrically connected to the electrode. 

6.      The prior art search did not disclose or make obvious claim 9, with the elements of: a current measuring device configured to measure a current generated by the voltage applied through the voltage supply,
wherein
the metal sample includes an active layer and an electrode located on a rear surface of the active layer, and
the voltage supply and the current measuring device are electrically connected to the electrode.

7.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881